***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      HIGH RIDGE REAL ESTATE OWNER, LLC v. BOARD OF
             REPRESENTATIVES—CONCURRENCE

   D’AURIA, J., concurring. I concur in the result
because I agree with the majority that the Board of
Representatives properly reached the merits of the zon-
ing amendment, and, thus, the matter should be
remanded to the trial court to consider the plaintiff’s
claims regarding that decision. I also agree with the
majority that the Stamford Charter delegates authority
to the Zoning Board of the City of Stamford to validate
a protest petition before referring it to the Board of
Representatives. However, as in my dissenting opinion
in the companion case we also decide today; see Strand/
BRC Group, LLC v. Board of Representatives, 342 Conn.
365, 390,     A.3d      (2022) (D’Auria, J., dissenting);
which I incorporate by reference, I do not agree that the
Board of Representatives’ proper exercise of authority
hinges on whether it was presented with what the
majority declares to be a ‘‘valid’’ protest petition. The
majority concludes that, unlike the situation in Strand/
BRC Group, LLC, the protest petition in this case con-
tained the requisite number of signatures, and, there-
fore, the Board of Representatives properly considered
the merits of the amendment. As I discussed in detail
in Strand/BRC Group, LLC, I take issue with the majori-
ty’s holding for two reasons. First, I believe that the
Board of Representatives’ exercise of authority on the
merits of an amendment does not depend on the validity
of the protest petition because the signature provision
is directory, not mandatory. Second, I believe that,
because the plaintiff has no vested right in a particular
legislative outcome, the court should refrain from
intervening in the local legislative process undertaken
by the Board of Representatives, such as by examining
how signatures in the petition were counted. Accord-
ingly, I respectfully concur.